Citation Nr: 1003309	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  08-20 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for right 
and left knee disabilities.

2.  Entitlement to service connection for right and left knee 
disabilities. 

3.  Entitlement to service connection for hemorrhoids. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 2003 to 
December 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from February 2007 and August 2007 rating decisions 
of a Department of Veterans Affairs (VA) Regional Office (RO) 
that denied service connection for hemorrhoids and declined 
to reopen the previously denied claim for service connection 
for right and left knee disabilities.  

The issues of entitlement to service connection for 
hemorrhoids and for right and left knee disabilities are 
REMANDED to the RO via the Appeals Management Center, in 
Washington, D.C.


FINDINGS OF FACT

1.  The claims for service connection for right and left knee 
disabilities were previously denied in a December 2005.  The 
Veteran was notified of that decision but did not perfect an 
appeal.

2.  The evidence received since the December 2005 denial of 
the claims for service connection for right and left knee 
disabilities is new in that it is not cumulative and was not 
previously considered by decision makers.  The evidence is 
also material because it raises a reasonable possibility of 
substantiating the Veteran's claims.


CONCLUSIONS OF LAW

1.  The December 2005 rating decision that denied service 
connection for right and left knee disabilities is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (2009).

2.  New and material evidence has been received to reopen the 
claims for service connection for right and left knee 
disabilities.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

New and Material Evidence

The RO denied the Veteran's claims of entitlement to service 
connection for right and left knee disabilities in a December 
2005 rating decision.  At the time of the denial, the RO 
found that there was no evidence of an in-service chronic 
bilateral knee disability and there was no evidence of any 
current knee disability, and the claim was denied.

Although in the August 2007 rating decision on appeal the RO 
declined to reopen the claim, the Board must consider the 
question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claims and adjudicate the claims de novo.  If 
the Board finds that no such evidence has been offered, that 
is where the analysis must end.  Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001).

A finally adjudicated claim is an application which has been 
allowed or disallowed by the agency of original jurisdiction, 
the action having become final by the expiration of one year 
after the date of notice of an award or disallowance, or by 
denial on appellate review, whichever is the earlier.  38 
U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103 (2009).  Thus, the December 2005 decision 
became final because the Veteran did not file a timely 
appeal.

The claim for service connection for right and left knee 
disabilities may be reopened if new and material evidence is 
received.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
Veteran filed an application to reopen his claim in April 
2007.  Under the applicable provisions, new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final 
decision in 2005 consisted of the Veteran's service medical 
records, VA treatment records, private treatment records, and 
the Veteran's statements.  The RO found that the Veteran's 
service medical records did not show any diagnosis of a 
chronic knee disability and there was no current diagnosis of 
any knee disability.  Accordingly, the claim was denied.  

After a review of all the evidence, the Board finds that the 
evidence received since the last final decision in December 
2005 is not cumulative of other evidence of record, relates 
to an unestablished fact, and raises a reasonable possibility 
of substantiating his claim.

In support of his application to reopen his claim, the 
Veteran submitted VA treatment records dated from December 
2004 to June 2008.  Significantly, a June 2008 X-ray reflects 
a diagnosis of degenerative changes of both the right and 
left knee, and small suprapatellar effusion of the left knee.  
At the time of the previous final decision, there was no 
diagnosis of degenerative changes of either the right or left 
knee.  Therefore, the new evidence was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.303.  New 
evidence is sufficient to reopen a claim if it contributes to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's disability, even where it may not 
convince the Board to grant the claim.  Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Accordingly, the Board finds 
that new and material evidence has been submitted and the 
claims for service connection for right and left knee 
disabilities is reopened.  To that extent only, the claims 
are allowed.
ORDER

The claims for service connection for right and left knee 
disabilities are reopened.  To that extent only, the appeals 
are allowed.


REMAND

Additional development is necessary prior to further 
disposition of the claims for service connection for 
hemorrhoids and for right and left knee disabilities.  

With regard to his claim for service connection for 
hemorrhoids, service medical records reflect that in June 
2004, the Veteran complained of a fever and chills.  He also 
reported having had bloody stools for the previous two days.  
The assessment was probable constipation.  A follow-up rectal 
examination revealed no evidence of fissure or external 
hemorrhoids.  Weber/Rinne testing was not accomplished.  
Prostate examination was normal.  No diagnosis of a rectal 
disability was provided.  Post-service treatment records 
reflect that on February 2005 general VA examination, the 
Veteran denied any hemorrhoids.  However, in July 2006, he 
reported a history of constipated stools for approximately 
one year.  In August 2006, he was treated for internal 
hemorrhoids, grade 1.  In October 2006, the results of a 
barium enema reflected lesions compatible with colonic 
polyps.  The Veteran was asymptomatic at that time, except 
for persistent narrow stools.  

With regard to his claim for service connection for right and 
left knee disabilities, service medical records reflect that 
in October 2004 and December 2004, the Veteran complained of 
bilateral knee pain and back pain.  An October 2004 MRI 
reflected normal examination of both knees, though the right 
knee showed non-specific calcification at the area of Hoffa's 
pad.  He was treated with muscle relaxants.  No diagnosis of 
a knee disability was provided.  Post-service treatment 
records reflect that in January 2005, the Veteran complained 
of bilateral knee pain in the morning with associated 
stiffness.  Then, in June 2008, X-ray examination revealed 
degenerative changes in both knees, with small suprapatellar 
effusion of the left knee.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2009).  The Veteran in 
this case has not yet been provided a VA examination in 
relation to his claims.  Because his service medical records 
reflect that he suffered from knee pain and bloody stools, 
and the Veteran has provided credible testimony of the 
continuity of symptomotology of bilateral knee problems and 
hemorrhoids since service, it remains unclear to the Board 
whether the Veteran's disabilities were caused by his 
service.  Therefore a VA examination is necessary in order to 
fairly decide the claims.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination to ascertain the etiology of 
his knee conditions.  The claims file 
must be reviewed by the examiner and the 
examination report should note that 
review.  The examiner should provide the 
rationale for all opinions provided.  The 
examiner should specifically opine as to 
whether it is as least as likely as not 
(50 percent probability or greater) that 
the Veteran's bilateral knee disabilities 
are related to his active service.  In 
addition to the service medical records, 
the examiner should consider the 
Veteran's statements regarding his 
symptoms in service and his statements of 
continuous symptoms of knee problems 
after service.  If the Veteran's knee 
conditions are more likely attributable 
to factors unrelated to military service, 
the examiner should specifically so 
state.

2.  Schedule the Veteran for a VA 
examination to determine whether there is 
any relationship between any current 
diagnosis of hemorrhoids and his period 
of active service.  The examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or greater) that any current 
hemorrhoids, or symptoms related to 
hemorrhoids, including persistent narrow 
stools and colonic polyps, are 
etiologically related to the Veteran's 
period of service or to complaints of 
bloody stool in service.  In addition to 
the service medical records, the examiner 
should consider the Veteran's statements 
regarding his symptoms in service and his 
statements of continuous symptoms rectal 
problems after service.  If the Veteran's 
hemorrhoids and symptoms related to 
hemorrhoids are more likely attributable 
to factors unrelated to military service, 
the examiner should specifically so 
state.

3.  Then, readjudicate the claims.  If 
the decisions remains adverse to the 
Veteran, issue a supplemental statement 
of the case.  Allow the appropriate time 
for response, then return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009). 



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


